Citation Nr: 1326256	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right hip disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left hip disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disorder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's March 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  The Veteran had also been pursuing an appeal in the matters of service connection for epididymitis and major depressive disorder with psychotic features.  However, a June 2012 rating decision granted service connection for epididymitis and an April 2013 rating decision granted service connection for mood disorder and psychotic disorder; they are therefore no longer before the Board.

In July 2013 the Board received (by fax) two submissions by the Veteran's attorney, including a request that the case be held in abeyance the full 90 days (from the Board's acknowledgement of receipt of the case and advising the Veteran he has 90 days to submit additional evidence).  Given the action below on the Veteran's Travel Board hearing request, holding the case for further submissions at this time will only result in additional pointless delay.   The remand below advises that the Veteran may submit additional evidence on the issues remanded,

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

As noted above, in his March 2010 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before the Board; such hearing has not been scheduled, and the record does not show the request withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

